Name: Commission Regulation (EEC) No 467/90 of 23 February 1990 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  information technology and data processing;  food technology;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31990R0467Commission Regulation (EEC) No 467/90 of 23 February 1990 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 Official Journal L 048 , 24/02/1990 P. 0029 - 0030 Finnish special edition: Chapter 3 Volume 32 P. 0052 Swedish special edition: Chapter 3 Volume 32 P. 0052 *****COMMISSION REGULATION (EEC) No 467/90 of 23 February 1990 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 388/90 (2), and in particular Article 39 (9) thereof, Whereas certain provisions of Commission Regulation (EEC) No 1153/75 of 30 April 1975 prescribing the form of accompanying documents for wine products and specifying the obligations of wine producers and traders other than retailers (3), as last amended by Regulation (EEC) No 418/86 (4), were repealed by Commission Regulation (EEC) No 986/89 (5), as amended by Regulation (EEC) No 2600/89 (6); whereas the references to the old Regulation must be replaced by references to the new text; Whereas, when Regulation (EEC) No 822/87 was amended by Council Regulation (EEC) No 1236/89 (7), distillation of table wine as provided for in Article 39 of Regulation (EEC) No 822/87 was extended to wine suitable for yielding table wine; whereas, with a view to simplification and clarification, it should be stipulated that in the case of distillation as referred to above, any reference to table wine is to be understood as referring also to wine suitable for yielding table wine; Whereas the derogation provided for in the first subparagraph of Article 39 (10) of Regulation (EEC) No 822/87 was extended for one wine year by Regulation (EEC) No 388/90; whereas the detailed rules relating thereto must be extended for the same period; Whereas Commission Regulation (EEC) No 441/88 (8), as last amended by Regulation (EEC) No 2351/89 (9), should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 441/88 is hereby amended as follows: 1. (a) in the third subparagraph of Article 6 (1), 'in Article 14 of Commission Regulation (EEC) No 1153/75 (1)' is replaced by 'in Title II of Commission Regulation (EEC) No 986/89 (1)' and footnote '(1) OJ No L 113, 1. 5. 1975, p. 1.' is replaced by '(1) OJ No L 106, 18. 4. 1989, p. 1.' (b) in Article 6 (3), 'in Article 14 of Regulation (EEC) No 1153/75' is replaced by 'in Title II of Regulation (EEC) No 986/89'. 2. Article 14 (2) is replaced by the following: '2. The provisions of this Regulation relating to a given type of table wine shall also apply to: - wine suitable for yielding that type of wine, - table wine that is in a close economic relationship with that type of table wine. For the purposes of this Regulation, the following shall be considered as being in a close economic relationship with table wine of type: - A I, white table wine that is not of type A I, A II or A III, - R I, red table wine with an actual alcoholic strength of less than 12,5 % vol that is not of type R I or R III, - R II, red table wine with an actual alcoholic strength of less than 15 % vol that is not of type R II or R III.' 3. In Article 21, 'and 1988/89' is replaced by 'to 1989/90'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1989/90 wine year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 42, 16. 2. 1990, p. 9. (3) OJ No L 113, 1. 5. 1975, p. 1. (4) OJ No L 48, 26. 2. 1986, p. 8. (5) OJ No L 106, 18. 4. 1989, p. 1. (6) OJ No L 251, 29. 8. 1989, p. 5. (7) OJ No L 128, 11. 5. 1989, p. 31. (8) OJ No L 45, 18. 2. 1988, p. 15. (9) OJ No L 222, 1. 8. 1989, p. 52.